We dissent from the decree in this case, but in so doing must not be supposed to complain of the opinion of the majority. So far as it goes, the latter leaves little to be desired, but, in our judgment, it does not go far enough. Its error, as we view the matter, consists in reviewing only the particular matters argued orally and in the briefs.
Article III, section 3, of the state Constitution provides that "No bill, except general appropriation bills, shall be passed containing more than one subject, which shall be clearly expressed in its title." The purpose of this provision has been many times stated by us. Beginning at least as far back as Dorsey's Appeal, 72 Pa. 192, 195, we said: "The title should be so certain as not to mislead. The language of the amendment is 'one subject which shall be clearly expressed in the title.' 'To be clearly expressed' certainly does not mean anything which is dubious, and therefore is not clearly expressed." This was quoted with approval in Provident L.  T. Co. v. Hammond,230 Pa. 412. Every one at all versed in the constitutional history of Pennsylvania knows that prior to the Amendment of 1864, now restated in the *Page 93 
above quoted provision from the Constitution of 1874, it was usual to name some one purpose in the title to a bill, and add thereto "and for other purposes," and then enact any and everything desired, whether or not relevant to the expressed purpose. This is noted in White on The Constitution of Pennsylvania, page 213, as one of the reasons for the constitutional provision.
Turning now to the Act of December 27, 1933, under consideration, the title also has at the end thereof the words "and for other purposes." For the reason already given those words must be considered as adding nothing to the scope of the statute. So far as we are aware, however, purely superfluous words in the title to a statute, have never been held to destroy the act; hence we do not think they should be given that effect here.
There is, however, an earlier provision of the title which is repugnant to article III, section 3, of the Constitution, and this being vital, the statute should fall. The title states that it is "An Act providing for the creation of public 'Authorities' in counties of the second class" etc., etc. Nowhere does it appear in the title what "public authorities" are, and those words, as attempted to be explained by defendants, are and always have been alien to our government, laws and customs. Do they denote a new class of officials for "counties of the second class"? Are they to supersede in whole or in part some of the existing county officials, and, if so, which of them? Or are they to be given new powers and duties in counties of the second class, entirely separate and distinct from those now vested in any county official? These and numerous other cognate questions at once arise when the title alone is considered as, in the light of the constitutional provision under consideration, it must be. It was suggested that this objection is unavailing because in other states there were "public authorities" like that referred to in this act, before our statute was passed, but this does not help. What they were or are does not appear at all in the title to *Page 94 
this statute, and nothing appertaining thereto is "clearly expressed" therein. So far as we have been able to discover there is no uniformity in the character of the "public authorities" elsewhere, save in the fact that they are substitutes for other public officials in the performance of some public duties. If the title had been "An Act providing for the creation of public [corporations under the title of] Authorities in counties of the first class" etc., etc., this, with the balance of the title, would possibly have sufficed as respects that which was actually enacted; but the title, as it is, does not "clearly express" the one subject of the act, and hence is fatally bad.
The next clause in the title is also anything but "clear." It is: "authorizing such 'Authorities' to enter into agreements with the Government of the United States, particularly as they [the Agreements?] relate to the National Industrial Recovery Act and any amendments and supplements thereto, the Commonwealth of Pennsylvania and political subdivisions and municipalities thereof, and with others." What class of "others"? Public or private? Noscitur a sociis? The title furnishes no answer.
There is one other matter, which seems to us of great import and hence should be specially referred to. Attached to the bill as an exhibit, signed by the county commissioners and the Allegheny County Authority, is an agreement by which the county agrees at its "own expense and without cost to the Authority, to provide for and pay all costs of operation, repair and maintenance of said System [including the Fort Duquesne Tunnel and the Liberty Tunnel] other than the cost of supervision and collection of tolls and the overhead costs of the Authority, but including specifically, but without limitation in the costs which the County agrees to and will provide for and pay, the cost of all Insurance, whether maintained by the Authority or by the County, all lighting, sweeping, cleaning and removing snow from *Page 95 
structures and approaches, of each and every part of said System [including the Fort Duquesne Tunnel and the Liberty Tunnel], and the cost of policing the same not otherwise provided for and paid by the City of Pittsburgh, the City of McKeesport, and/or the other municipalities, parties in interest." To plaintiff's complaint that this may result in increasing the debt of the county beyond the constitutional limitations, the majority answer that "It is said in the briefs that the parties agree 'that the cost to the county of performing such Agreement will be well within its annual current revenues. On that understanding we sustain the agreement; the costs of operation, repairs and maintenance above described never can exceed the annual current income applicable thereto. . . . . . If these annual expenditures are made out of current revenues, the obligation to make them is not a debt within the constitutional sense." It is conceded, of course, that if in any year the expense referred to, together with all other expenses properly chargeable against current revenues, do not exceed the total thereof, both may be paid therefrom and the debt will not be increased. The agreement itself does not refer to the current revenues, however, but is an out and out promise to pay under any and all circumstances. It may be that ordinarily the expenses on this account would not exceed the surplus of the current revenues, but it is equally possible that at some time they would be too great, as for instance in case a bridge, after complete construction, but before being turned over to the county, should be wholly destroyed from any cause. What then? Under this contract, if sustained by the courts, the county would have to borrow money to pay for the reconstruction, and then the question of the constitutional limitation of debt would at once arise.
There is another difficulty. The Act of December 27, 1933, under consideration, does not provide that the county shall contract to pay or shall pay such maintenance and expenses, — indeed does not refer to the matter *Page 96 
at all; and we have been referred to no other statute placing such a liability on the county. So far as appears the agreement was prepared by the federal emergency administration of public works, which is not referred to in the Act of 1933, or given any authority to place such an expenditure on the county.
If there can be found somewhere an authority for the county commissioners to make such a contract, then, of course, that authority will necessarily be limited by the constitutional provision regarding the maximum amount of the county's debt, and the question of constitutionality at once becomes important. To us it is clear that in so far as compliance with the contract does or may violate the constitutional inhibition the contract must fall. Where it does not appear in figures what a public corporation's possible liability may be in a project which it seeks to enter into, but where, by the terms of its undertaking, its debt may be increased beyond the constitutional limit, the possibility of such an increase must be taken into account by the court in determining whether thereby the constitution may be violated, and where, as here, the ultimate expenditures of the county, under the contract, may exceed the debt limit, it is our duty to halt the project so that possible constitutional infringement may not take place.
If it be thought that we should not do this in the present case, because this objection is not specifically referred to in the bill, and relief there against it is not specifically prayed for, then, in fairness to all those who are or may be interested, they should be advised that this is at least an open matter, both as to the right to make such a contract, and as to possibility of the constitutional inhibition being applied. Since the Act of 1933 does not provide that the county should make such payments out of the current revenues or otherwise, the maintenance agreement providing therefor would seem to be an afterthought without any legislative action to support it and hence illegal. *Page 97